                             1




                             i
                             )
                                                                                               RECEIVED
                                                                                       UMIED STAIES     DISTH CT EOURT
                                                                                                             I


                                                                                            AI.BUOUERAUE, NEW MEXEO

               t;
               '...    ,-!
                                               i;   NrED- s_?llgg* !>T1T\ICT 9_n^ RJAN Z4                  Z0?A
                 z-:
                 4:i
                  . rl                     I=O8 TI+E D-ZSRZ.CT aF          N,g.'r\/
                                                                                      tt'


                         li                                                                 rtrt&ftft.ELFERs
              3jl
              '., .'}i                                                                tsl*r
                                                                                                    CLEBK         t>sn
                                 l




                                            s,.*6 oF Ay_*#
                                                     (e-t*znrryr)    I pi_7-€', ?ll+{rcr,
                                                                     I




                                     l-ltcHAEL_ q Nzss*/
                                              (oer*t>eNr)




                                          41o17oN f-aE {uD@r4ilT atr A.eucrfrc AFZTQ 6uzt:J
                                     wAot:c, oR - 4( 7at€ ALre./GT:rv€' ftK A Ne\( 77T74L .

                       ',1       k1q44AL T, ,1--L=sat.
                                                    co//t€S '/.
            '1        ir                           .,t THq. .EF*DA/./T
.,*.---- ttr i,i{1*14V-n^l
                       ^Qu{pryeNuN)
                                    ,y ry*E- Ar,?v€ dTZ@) AcrzoNI                                                            ..




        z4
            zg

     -::P
            Z-l ', EVD€t,t     <E
                      .. :-. , ..._.::.-?-
                                                                                                                         -    -+
                                                                                                                                  )




        2a
                       3



      t.\ '            +)           ,{E      trrEP -+r*rl{ D€ryTl !-
                                          ea,u.rr-
      r{                                                                   -a-p   re D*NDANT'
                 *-.Morc6s1         Tb g*sicezr n+€ 6RA^,b
                                                            *Ry            /,.tTr\t ury'.€
      t                                                                                      ^




     to                         t
                1 c) 1l+€' codPT--
                              o.- EK'Keyt-:m.r
                                   -o-^        E/ trllg T-/-te_ Wbad.i
       l -it Err,,Nl ry: A.QuvryL lqa>g AT
     '                                         77tE ca,,.tcLl"rsrdN oF .r-t+E:
     l- -' e;ruDr:,'t'E
 t3
 t4                     l) *te            ,t2L^t<T   a<(tD ,.-t M.tyfl-t< TT,E ftioruL
            _l
                           ,/
                                                                                                 oF
 '5,.             DWeNpnnlT-
                                      t trq< A D=^g6-y A?a,.',ryL ks A /n@                            ,r
 lQ        ..LAW, 5z,trc6 v1€ Nz.D€7l/a< ffrx71T^tc-                               7_o   HrA
 '- .,c-pNsreza-b /qt€K€Ly eF rttE uNqgrRogocAre.b TTStzrtoNy
 I{ ,, OF A<carlPL-TC€.5, J:N ,A cDN.
                                     s-*acy'                              ru      V-'zacA7€
 11 .,D€FeN?1ryTs c-zu7s Rc6t/7s
20         ,:

zl'l             A) ME D€FQVDANT- WAS DEFRTVEJJ OF A ,FA=R rRA;
2          -, AND SugsryNT=,Att \/ ?tra.fup7-,C€D BY W,€R, €7*fira1
Z3 I,.ACTLVZTZ.ES CF NlE                                    ,N-r€D    5774T€S *773&NEY                 ,
24
zt ..
         ,/ *s A MA7-rz-lr-
        1)             :\   oF 4LA\A/
                            ur-    At 1a€K€
                                       t Hel<e \ /A3
    :  I
4,.Rr'xtu*aaf
      i         Dout3-7- A5 ru flt    D€r61r1DAN7= Gttrtr-
27,
       .




ztr ,                                 THe' E\E7*T         otr D.,\(ilL oF 7-t1€ DebroANrs
      .i              ')^
      ,,                                             f1 Zo-{i 3
                                                              -
      ,,                                              o     0


n r- i'i
         l
   ,    /,4 orroN
  I tiI 1t-1uti!_L)t
         f.i
                                  FoK.                                            llcquTTTTAL AS TD
 7',i CouNTS oN
         't
         { l.
                 ,

                                                                                 Of   GuLLd      WA S
    il
 3- ii!i rceruRN€D
          :       -)                                                             R-t\YSIIANT-   7D Rut-E




 1       ,,"



 8 il                        A\
                              ,/
                                         r1+E Lot,teT t&xa>>                  -TN DryY-ila       7-7+€,
         lii,l OZF€NDI4N7=,
 7       :l
                    Mo-r-oN FoR AC4ufrTAL lv\AD€ Ar
         II
lo 11 711€ (oNaLqsroN 5 oF frtE eor'&NA}(TS      alas€.t'
   it
rl il arua Ar T1+€ .oNcLusDN oF TP+€ ToTAL lAsE As
   |/
tz iira, KEsuuf of w+z<-H EXCEISST.$€- A^tD L,tNNE.a<SeRy
         J_i

l3ij rssups w&E suBp|.tr7€D To Tt1€ JURY R€SuLENG
         il                                   .t
  q ;il f^,
I,,, ,
           1
                 71-+eE(     FusroN AND Rguc-rn'ta -TN TarE
                                           coN
  15','i DereND,trvT- No7- HAVTN; A Fr+zR zRr*;     a,/E}\/ AS
    'fl il To T11o{, cora,,vr=/ TF ANy.
 I l"                                :l ON WtlrCH Tt+€a.E WAS
l-7 :l 1dtrtrLcraN r
         r1
                            Ar=palJcE ro c-o To f7+E $,&Y,
l8
t1                                                                                          suB/vvT@>
7o              DAIED:
2l                                                                           MU<-HA€L- fi     XtrSsd
                                                                                (o**>".N-)
                                           oFrtCIALsrnt-
                                             Bir-die JoneS_
                                    NOTARY PUBLIC-ShIe of   Nar   Nlex'tco

                     .Mi
                           eominission   Exfitx2 "2




                                                                   t-4-=-
                   Ap € Y c, X O €.'c N o Ai   f   \   N   U   tl   L";fV r rc,? N€Y-6;1^Elf,l!]4    fi€d(v'ED FoR, .-l-iRK,
              ^rrv
               r\tLHA4- -:r,
              O25ot tS r     ^t=SS$/                                                                   frCElVE6
                                                                                                       D STATES DISTRICT COURT
              P.o. 6a/ 3'-.,o.
              c.f,-Bn-P Ct>tqx,71,f c-oLRsC-T' PNS                     CA96--
              nft-AN,ltA             7-7o2-l                                                             JAN   Z   4   Z0l/0
                  aNLr€D 5r>+rES >TSaz<ICf eaL4R.r
                  3Z'3 L-orn ns r3i*vD N ur                                                          ITCHELL R. ELFERS
                  pt-BdQu€<Q/.€ t I'l M f,zt o2
                                                                                                          CLERK sltQ

              ?3Y!!NT; MrLtlA*-d'NE {                                                   '=/*ts       LPsa &
       ?Rotr or SaPVrc€ BY MATL                        -JB                                           t : l1- cR -oaaz',
                                                                                                                                   1



f) fA^^ ove.R r:fiE AcE oF ts AND Nor A fft?Ty fo T1+rS Ar;rra4,
2) E Sep<v'e6 TH€ FoLLowzN;: MoTrrN frK J1,4.D6€AANf oF
 ' ACq*arrAL Arref Curt:l Ve{eDzcrn OF/ fl TalE At-7gqpozzt'€
       FOK A N6\^/ YRflI_,
l), sERr'€> A copr oF ntE Docupt€Alrs oN glulzo,reus FoLLov
  vgY n.A,L) E s€R{.-D' rftE DDaqna6-n1rt By ,r'IP-u.    T-HEr-rr*
  AN ENv€LoP€ AND DEposff-cN{ fu€ SULE> €NV€LopE        wrfl+
    THE LtNrr€.D sTAr1s Pd,:-AL s€Rvz(E wriq T+te posrea7 Ft<t--                                                                            -

    TgEfnrD TT TThE AD DRErS S Hovvt / BE LoW i
               Urus@ STHT€S Drs.:rrrc.r- eouff
               333 Lon+s Bt-vD N\N
              AtButQu*.QuE / N*,1 tTro'
    ,i
a) Tnm:
        ffNor A REersrEpE> y.tE,u ,y.E*rco pRocess
         Ar
         -// NAqE- . AD DliEss TrLErlLcN€ flcru ge,
,
               ?n"t & Crtal-LLk), dp.                                                                                  orrrcr*( senl
                                                                                                               STEPHANIE RAMSEY
                       b 5o-S //,Wttsc n-t > A .                              e
                      ALrgu)ctcr2.()"tCr */ rrt                          ^/
    r                                                                             7'7   // 3        My Commission Exprres
L)      I     D€cLARq    R P(NAt_r Y oF FERruRy' LtNoaR fHE
                                 y12-tDE
                                                                                                                                   Lt+v^
        o tr rFa sr"ArU oF NEW AE_1ECO
                                                                                                                                       T,
            rRk,E
                      ^ND
                                  ccRReCr:                                DAr€:


                                     PRooF                           aF SKwrE
                                                                             I-d N:
                                                                                 sr(
                                                                       .3He-
                                                                                             +H('\
                                                                       F5,*
                                                                       :Enn
                                                                                             i-
                                                                       +l? \7! SE
                                                                               tr )!
                                                                       *ztd
                                                                        a-1vt  $b
                                                                               ;(l
                                                                         +<.
                                                                        ++
                                                                        -so irz
                                                                        qcR                   -'\{A
                                                                            lJ,rtn                        (1"
                                                                            "rI
                                                                            r*    <s
                                                                                                          fl
                            >='                                        ,2         $
                                      \5a
                                      at
                                                                                  $

       \I   1       I ;d* \*
                       ""^9,
                          1rfl
                                 C
                                 2961
                                                                                  h
                                                                                     TF
                                                                                     1)

                            ,
                                 2
             f}L
              -t-
              rO
                       L2
                       Z/r" Zaq
                       '.
                                n{fl
                                 I Prfa
                              St<1
            C}(
            7V
            t$'
            sp
                            "I
                             i Ol"A
                        b9 FE'"
                             z-qd.
                          F z^Z.l
                          #.
                            2fil
                        Eefil'r.,s
                                  "er-
                                \d.
  I
'rt
            f*
            f(fl  , E
                    c-l
u,
*
hi               t ,5^AO('=BtF
             ',9 f(\
                        -
                            Iffi rC.
                          -$q
                                 -\- :-
                                          3h
                                     \-.ol86A
                                                        9r        l.
  I
                                     \Al \N             ER
             \\U)
                                                         $t
h!                                             ,

 r*                                  s.
 -'l
 $1
                                 &
                                     s- 1_.                            th
                                                   I
  i.J
                                     Fr
                                          3              U\,
                                        :r
                                     s/\)
                                      s..tA
                                                         -.\ \n
                                                         N
                                                         {
                                                                                          *"" lii + T:;
                                                                                          d' Lz € .*-
                                                                                          ++.+,i

                                     _qlur
                                                                                                        i
                                                                                          iq r :{'+ r;s s-
                                                                                                                 -_-l


                                                                                          r--'
                                                                                            Jr      L.l .*,
                                                         n                                ' c* {3 i=l
                                      z\ ,{-              U                                 li;
                                                                                                  !1:
                                                                                                  i". :
                                                                                                                -;




                                       s,  :,          \z H
                                                             t4
                                                                                                   -:.:           !i
                                                                                                                 i*1

                                                                                                                 i*,
                                       oa
                                           {
                                                             d                                                    i1:{



                                           \                 H
                                           s
                                           I'                I\
                                                             S

                    v                                        *
                                                             ,\
                                                             1
                                                                                                                         \
                                                                                                                         ,^

                >>--                                                                                                     ?



                ''v
        t'i-\
        r-)
       =-
                   t-$
                   q(+
     tr"          5.d          k
                                ,R
                                u
                  e)
    6_=l          uj     b.
    aN                 \l-     R
'--\N
   Na
                fa.{\-
                   J\
                -,zN




                q \-) \
                              ,F
                              tF   l




>  r-d

  (.)
                v.ra     S
                              a-s"

                              t"S.




 _l
 r-{            fid$ $$
f,_
J
K"
\.0
\_IJ
